Citation Nr: 1633496	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  06-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from November 5, 2004 to August 9, 2006. 


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the April 2005 rating decision of the RO in Los Angeles, California, which granted service connection for post-traumatic stress disorder (PTSD) and assigned a 
30 percent rating, effective November 5, 2004.

The Board remanded the case in March 2010 for additional development.  During the pendency of the appeal, in an October 2011 rating decision, the RO granted a 
70 percent disability rating for PTSD and a TDIU, each effective August 9, 2006. 

Thereafter, in October 2012, the Board denied service connection for a psychiatric disorder other than PTSD and denied a disability rating for PTSD in excess of 30 percent.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Order, pursuant to a Joint Motion for Partial Remand, the Court vacated that part of the October 2012 Board decision that denied a disability rating greater than 30 percent for PTSD prior to August 9, 2006, and that denied service connection for a psychiatric disorder other than PTSD, and remanded those issues to the Board.  In satisfaction of the Court's September 2013 Joint Motion to Remand, the Board remanded these claims in June 2014 for additional development.

A September 2015 rating decision granted service connection for a psychiatric disorder other than PTSD.  The rating decision also confirmed and continued the rating for the service-connected PTSD, which rating now includes major depressive disorder (MDD); therefore, the issue of service connection for a psychiatric disorder other than PTSD is no longer before the Board as the benefit has been granted.

The case was previously before the Board in December 2015, where the Board granted a 50 percent initial disability rating for the service-connected PTSD with MMD prior to August 9, 2009.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414   (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

Further, in its December 2015 decision, the Board found that the issue of entitlement to a TDIU prior to August 9, 2009 had been raised by the Veteran pursuant to Rice v. Shinseki, 22 Vet App. 447 (2009), and remanded the issue for the issuance of notice and to submit the issue to the Director of Compensation and Pension Service for TDIU consideration under 38 C.F.R. § 4.16(b) (2015).  An April 2016 Director of Compensation and Pension Service determination has been associated with the record; therefore, an additional remand to comply with the December 2015 directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).


FINDING OF FACT

The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected PTSD with MDD for the period from November 5, 2004 to August 9, 2006.  


CONCLUSION OF LAW

The criteria for TDIU have not been met for the period from November 5, 2004 to August 9, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

A February 2016 notice letter substantially satisfied the provisions of 38 U.S.C.A. § 5013(a) for the TDIU issue.  In this letter, the RO specifically attached a VA Form 21-8940, which solicited specific information needed to substantiate a claim for TDIU, and which was sent prior to the April 2016 supplement statement of the case; thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

Regarding the duty to assist in this case, the Veteran received a VA examination in January 2005.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to functional impairment.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).
In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran seeks TDIU based on the service-connected PTSD with MDD rated as 50 percent disabling with a combined disability rating of 50 percent from November 5, 2004 to August 9, 2006.  (For this period, service connection was not established for hypertension, which was granted as secondary to PTSD, effective from April 2014.)  Pursuant to the December 2015 Board remand, the issue was referred to the Director of Compensation and Pension Service for consideration of a rating under 38 C.F.R. § 4.16(b).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  In April 2016, the Director of the VA Compensation Service adjudicated and denied a TDIU under 38 C.F.R. § 4.16(b).  Because the appeal for TDIU under section 4.16(b) has already been reviewed and denied by the Director of the Compensation Service, the Board may consider, de novo, whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b), which provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities shall be rated totally disabled.  Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board). 

The Board notes the December 2015 remand directives purportedly concluded that the service-connected PTSD with MMD rendered the Veteran unable to secure and follow a substantially gainful occupation prior to August 9, 2006; however, as discussed above, under the provisions of 38 C.F.R. § 4.16(b), the Board is precluded from deciding whether a TDIU is warranted in the first instance.  See Wages, 27 Vet. App. 233.  Additionally, the Board remand was not a merits-based decision, so did not constitute a finding of fact as to unemployability.  This determination is further supported by the fact that the remand statement regarding unemployability was unsupported by reasons and bases as to why the Veteran would have been unable to secure and follow a substantially gainful occupation prior to August 9, 2006.  For these reasons, the current Board decision is the decision that addresses the TDIU merits-based question as to whether the Veteran was in fact unemployable due to service-connected disabilities for the period from November 5, 2004 to August 9, 2006.  Had the question of unemployability for the relevant period prior to August 9, 2006 already been decided on the merits by the previous Board remand, there would remain no question for the Board to decide in de novo review in the current Board decision, and the case would not have been returned to the Board by the Court.  See 38 U.S.C.A. § 7104 (West 2014) (providing that "questions" in a case are subject "one review" by the Board).

The Veteran contends generally that he has been unable to obtain or maintain any form of substantially gainful employment due to service-connected PTSD with MDD from November 5, 2004 to August 9, 2006.  See April 2014 Informal Hearing Brief.  

An October 2004 VA treatment record reflects the Veteran reported being currently employed by Chevron as a transportation supervisor and that he had received an Associate of Arts (AA) degree from Compton Community College.  The Veteran also reported the use of crack cocaine beginning in the mid-1980s, which "exacerbated his interpersonal and work problems," and denied any financial difficulties.  The October 2004 VA examiner assessed the ability to perform self-care activities and instrumental activities of daily living and diagnosed PTSD, major depressive disorder, cocaine abuse, and a history of alcohol dependence.  

A January 2005 VA examination report reflects the Veteran reported receipt of an AA degree, currently employment as a truck driver, and that he had been employed as a truck driver for the previous 35 years.  The Veteran also reported living alone and the ability to do all household duties.  

In a March 2005 Vet Center letter, a treating psychologist wrote that symptoms of PTSD began to impact employment by creating a barrier to work effectively with others.  The psychologist wrote that severe memory problems interfered with job stability, and that the Veteran planned to retire soon.  The March 2005 letter reflects the psychologist wrote that the Veteran's limited mobility, to include severe lower back pain, which, at times, was incapacitating, impacted the ability to attend weekly Vet Center sessions.  

A June 2005 statement reflects the Veteran reported that medications used to treat symptoms of PTSD made him drowsy and nervous. 

In a May 2006 Vet Center letter, the treating psychologist wrote that the Veteran was encouraged to retire for various reasons, to include severe memory problems, limited mobility of the lower back, and cardiovascular health concerns.  

Subsequently, in a July 2006 Vet Center letter, the treating psychologist described chronic problems with mobility, to include incapacitating back pain that affected the Veteran for "prolonged periods of time."  The treating psychologist again wrote that the Veteran experienced severe headaches.  The psychologist also assessed that symptoms of PTSD interfered with the ability to work, and that the Veteran had "anticipated and accepted plans for retirement" in the near future.  The treating psychologist opined the Veteran was "becoming unemployable."

Social Security Administration disability records received by VA reflect that Social Security disability was awarded due to an acquired psychiatric disorder, noting the disability began August 9, 2006 (the date TDIU was awarded by the RO). 

The Board finds that the weight of lay and medical evidence shows that from November 5, 2004 to August 9, 2006 the Veteran's service-connected disability of PTSD has not rendered him unable to obtain (secure) or maintain (follow) substantially gainful employment.  Significantly, the evidence of records shows gainful employment from November 2004 to August 2006.  The October 2004 VA treatment record reflects the Veteran reported employment as a transportation supervisor at Chevron and explicitly denied any financial difficulties.  The January 2005 VA examination report reflects current employment as a truck driver for the previous 35 years.  Self-reported employment as a transportation supervisor and truck driver specifically shows gainful employment, and demonstrates occupational and social impairment that is less than "total" occupational impairment caused by the PTSD with MDD as analyzed in the 50 percent rating for the TDIU period on appeal.  Further, the Vet Center treating psychologist acknowledged employment when writing that the Veteran was encouraged to retire for various reasons, to include limited mobility of the (non-service-connected) lower back and (then non-service-connected) cardiovascular health concerns.  See May 2006 Vet Center letter.  Notably, while the treating Vet Center psychologist has opined that the Veteran was "becoming unemployable" in July 2006, in the same letter the psychologist acknowledged the Veteran was still employed.  See July 2006 Vet Center letter (reflecting "anticipated and accepted plans for retirement").   

The weight of the relevant evidence of record also demonstrates intercurrent, non-service-connected disabilities, including limited mobility of the lower back, which impacted the ability to attend weekly Vet Center sessions, incapacitating back pain that affected the Veteran for "prolonged periods of time," severe headaches, and cardiovascular difficulties.  See March 2005 and July 2006 Vet Center letters.  Additionally, the evidence of record reflects other post-service reasons for occupational impairments, namely, drug abuse and a history of alcohol abuse.  While the Board recognizes potential work time missed for medical reasons, the evidence does not reflect that the amounts of work time lost have resulted in loss of income, or termination of employment.  During this period the Veteran was holding full-time substantially gainful employment.  

For these reasons, the Board finds that the undisputed evidence demonstrates that for the period from November 5, 2004 to August 9, 2006 the criteria for a TDIU have not been met or more nearly approximated.  In cases such as this, where the 

law is dispositive and the case turns on the undisputed fact that the Veteran was working full-time at substantially gainful employment, the claim should be denied.  See Sabonis, 6 Vet. App. at 430.     


ORDER

A TDIU for the period from November 5, 2004 to August 9, 2006 is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


